Citation Nr: 0001900	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-46 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1969 to July 1973, 
and from April 1975 to June 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1995 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied veteran's claim seeking 
entitlement to service connection for a bipolar disorder.  A 
timely administrative appeal was perfected with respect to 
this issue.

By a March 1998 decision, the Board denied entitlement to 
service connection for a bipolar disorder and determined that 
clear and unmistakable error did not exist in a December 9, 
1976 rating decision that denied service connection for a 
nervous condition.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals (hereinafter, "the 
Court")).  In May 1999, both parties filed a Joint Motion 
for Remand (Joint Motion).  In an Order, dated on June 1, 
1999, the Court granted the Joint Motion, vacated, in part, 
the March 1998 Board decision that denied service connection 
for a bipolar disorder, and remanded the case, pursuant to 38 
U.S.C.A. § 7252(a) (West 1991), for compliance with the 
instructions contained in the Joint Motion and dismissed the 
appeal as to the remaining issue.  Copies of the Court Order 
and the Joint Motion have been placed in the claims file.  


REMAND

In the presence of a well-grounded claim, VA has the duty to 
assist the veteran in the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Court Order provides pursuant to the Joint Motion that 
the veteran be afforded a VA mental disorders examination 
which addresses the presence or absence of any relationship 
between the veteran's current bipolar disorder and the 
clinical findings in-service, to include the March 1976 
hospital discharge summary from Wright-Patterson Air Force 
Base.  The VA examiner must address the clinical findings 
noted in the July 1996 VA examination, in addition to the 
March 1995 medical opinion which suggests a relationship 
between the current psychiatric disorder and the clinical 
findings noted during service.  Therefore, the fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment - service 
medical records, so that the evaluation of the claimed 
disability will be a fully informed one.  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993) (citing Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  

The Joint Motion also requires the Secretary to seek medical 
records from the Southwest Denver Community Mental Health 
Center for treatment reportedly received on or about 
March/April 1974, following military service in 1973.  The 
Secretary is also directed to seek medical records from Dr. 
Frank R. Timmons.  The veteran reported that since his second 
enlistment and release from active duty, he had been seen by 
Dr. Timmons at the Aurora Community Mental Health Center and 
later at the physician's private office.  In like manner, the 
Board observes that in May 1994 the veteran provided a VA 
Form 21-4142, which reflects treatment at Fitzsimons Army 
Medical Center for the period from 1970 to 1980.  In June 
1994, the RO requested these treatment records.  The Chief of 
Medical Records at Fitzsimons Army Medical Center responded 
in July 1994 that the medical records are located at the 
National Personnel Records Center (NPRC).  The claims file 
does not bear a request to the NPRC for these records.  
Inasmuch as the veteran's correspondence and hearing 
testimony put the VA on notice of the existence of additional 
treatment records, these records should be obtained for 
consideration by the VA examiner.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); Solomon v. Brown, 6 Vet. App. 396, 
401 (1994).  

The Board notes that a remand by the Court obligates the 
Secretary to comply with the terms of the Remand Order and 
imposes a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

To ensure full compliance with due process requirements, this 
claim is Remanded to the RO for the following development: 

1. The RO should ask the veteran, through 
his attorney, to provide the complete 
address and approximate dates of 
treatment for the psychiatric 
disability provided by the Southwest 
Denver Community Mental Health Center 
(dated in March and April 1974); and 
Dr. Frank Timmons (of 7730 E. 
Bellview), including treatment 
provided at the Aurora Community 
Mental Health Center.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records that have not been previously 
secured and associate them with the 
claims folder.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2. The RO should request from the NPRC 
any medical records belonging to the 
veteran from the Fitzsimons Army 
Medical Center pertaining to 
psychiatric treatment (dated from 1970 
to 1980).  If the search for these 
records is negative, documentation 
from the NPRC, to that effect, should 
be placed in the claims file.

3. Then, the veteran should be afforded a 
VA psychiatric examination to evaluate 
the exact nature and status of any 
psychiatric condition present.  All 
necessary and indicated tests should 
be completed and associated with the 
claims folder.  It is imperative that 
the claims folder be made available to 
the examiner in conjunction with the 
examination in this case.  Based on a 
review of the claims file (to 
specifically include the service 
medical records, the VA Progress Notes 
dated in March 1995, and the report of 
VA examination dated in July 1996), 
and the results of the VA psychiatric 
examination, the examiner is requested 
to:  (1) Provide the correct 
diagnostic classification(s) of any 
psychiatric disability found; and (2) 
Provide an opinion as to whether it is 
at least as likely as not that any 
currently diagnosed psychiatric 
disorder, to specifically include a 
bipolar disorder, is causally related 
to the clinical findings noted during 
service (to include the March 1976 
hospital discharge summary from 
Wright-Patterson Air Force Base).  In 
addressing this question, the examiner 
is requested to provide an opinion as 
to:  (i) whether the psychiatric 
disorder existed prior to service or 
whether the psychiatric disorder was 
coincident with service; (ii) if a 
psychiatric disorder is found to exist 
prior to service, whether that 
condition worsened during service, 
and; (iii) if the condition worsened 
during service, whether it was due to 
the natural progression of the 
disorder or could be attributed to the 
veteran's period of service.  A 
comprehensive report should address 
these questions and provide a 
foundation for any conclusions.  

4. The Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
See Stegall v. West, supra.

5. If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which reflects RO consideration of all 
the evidence and be afforded the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The Board intimates no opinion, either factual 
or legal, as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


